UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
UNITED STATES OF AMERICA,                                :
                                                         :
                                                         :
                  -against-                              :
                                                         :            SUMMARY ORDER
                                                         :
DAN ZHONG,                                               :               16-cr-614 (DLI)
                                                         :
                           Defendant.                    :
---------------------------------------------------------x
DORA L. IRIZARRY, Chief United States District Judge:

       Defendant Dan Zhong (“Defendant”) currently awaits trial on charges arising out of his

alleged involvement in a forced labor conspiracy. On April 27, 2018, the government filed a brief

containing eight motions in limine (collectively, the “Government’s Motions in Limine”). First

Mot. in Limine (“Gov’t Mot.”), Dkt. Entry No. 115. Defendant opposed the Government’s

Motions in Limine on May 11, 2018. Mem. in Opp. (“Def.’s Opp.”), Dkt. Entry No. 119. The

government filed its reply to the Government’s Motions in Limine on May 18, 2018. Reply to

Resp. (“Gov’t Reply”), Dkt. Entry No. 124. This order addresses one of the Government’s

Motions in Limine, the government’s motion to permit victims of the alleged forced labor

conspiracy to testify using pseudonyms.         The Court will address the remainder of the

Government’s Motions in Limine in a separate written decision.

       This Order is written for the benefit of the parties and familiarity with the underlying facts,

circumstances, and issues is presumed.

                                          DISCUSSION

I.     Legal Standard

       The purpose of a motion in limine is to allow the trial court to rule in advance of trial on

the admissibility of certain forecasted evidence. See Luce v. United States, 469 U.S. 38, 40 n.2
(1984); see also Palmieri v. Defaria, 88 F.3d 136, 141 (2d Cir. 1996); Nat'l Union Fire Ins. Co. v.

L.E. Myers Co. Grp., 937 F. Supp. 276, 283 (S.D.N.Y. 1996). A judge is “free, in the exercise of

sound judicial discretion, to alter a previous in limine ruling,” particularly in the event that, “when

the case unfolds . . . the actual testimony differs from what was contained in the [movant's]

proffer.” Luce, 469 U.S. at 41-42.

II.    Witness Pseudonyms

       The government requests that the victims of the alleged forced labor conspiracy be

permitted to testify using pseudonyms. Gov’t Mot. at 22-26. Specifically, the government seeks

a protective order that would: (1) permit victim witnesses to testifying without revealing

identifying information, including their true names; (2) require the government to provide the

defense with the witnesses relevant criminal history and immigration information pursuant to the

Jencks Act, 18 U.S.C. § 3500 (“3500 material”); (3) limit the disclosure of the actual names of the

victim witnesses and testifying family members of victims to defense counsel only; and (4) permit

the government to redact witnesses’ personal identifying information from trial exhibits and

witness statement disclosures, and replace names with pseudonyms. See Gov’t Mot. at 22-23.

       The government’s proposed protective order also permits the government to delay (i) the

production of any materials provided by the victims to the government until 120 days before trial

and (ii) any Jencks Act and Giglio materials until one month before trial. Id. at Ex. B, ¶ 2. The

government submits that, without the use of pseudonyms and the protection of victims’ identifying

information, the victims and/or their families potentially face reprisals for their testimony. Id. at

25. Defendant opposes the government’s motion, arguing that the protective order that the

government requests would “infringe upon [Defendant]’s right to confront witnesses against him,

and would stymie the defense’s effort to conduct a meaningful investigation of the relevant




                                                  2
witnesses and events.” Def.’s Opp. at 16. The Government’s motion is granted as the Court finds

that the proposed protective order would not impinge upon Defendant’s Sixth Amendment rights.

       The Sixth Amendment’s Confrontation Clause guarantees defendants the right to cross-

examine adverse witnesses. U.S. Const. amend VI. However, “trial judges retain wide latitude

. . . to impose reasonable limits on such cross-examination based on concerns about, among other

things, . . . the witness’ safety.” Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986). “[T]he court

may properly allow the government to withhold the identity of persons who have furnished

information of criminal activities to law enforcement officials where there is a legitimate concern

for the safety of the informant.” Morgan v. Bennett, 204 F.3d 360, 367 (2d Cir. 2000) (citing

Roviaro v. United States, 353 U.S. 53, 59-62 (1957) and United States v. Napolitano, 761 F.2d

135, 139 (2d Cir.), cert. denied, 474 U.S. 842 (1985)). In some circumstances, where “the

disclosure of an informer’s identity is relevant and helpful to the defense of an accused, or is

essential to a fair determination of a cause, the [informer’s] privilege must give way.” Roviaro,

353 U.S. at 60-61. “[T]he court must balance[e] the public interest in protecting the flow of

information against the individual’s right to prepare his defense.” Id. at 62. The Second Circuit

requires the disclosure of a confidential witness’ testimony when it is material to the defense. Vega

v. Walsh, 258 Fed. App’x. 356, 359 (2d Cir. 2007) (summary order) (citing DiBlasio v. Keane, 932

F.2d 1038, 1041-42 (2d Cir. 1991)).

       Here, Defendant’s need for the identity of the victim witnesses does not outweigh the

concerns raised as to the safety of those witnesses. The proposed protective order authorizes the

government to use pseudonyms and redact identifying information; but it does not permit the

government to withhold substantive information about those witnesses that Defendant may rely

upon during cross-examination.       It will be the obligation of the government, under these




                                                 3
circumstances, to run criminal background checks on all their witnesses shortly prior to trial for

disclosure with other 3500 material. The witness’ true names and identities are immaterial to

Defendant’s guilt or innocence.

                                        CONCLUSION

        For the foregoing reasons the government’s motions in limine seeking a protective order

permitting alleged victims of the forced labor conspiracy to testify using pseudonyms is granted.



SO ORDERED.

Dated: Brooklyn, New York
       November 26, 2018

                                                                     /s/
                                                              DORA L. IRIZARRY
                                                                 Chief Judge




                                                4
